DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 of copending Application No. 16/343,539 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites an electrolytic copper foil from a plating containing total organic carbon using a drum with one surface in direct contact with the drum having an average cross-sectional grain size of 80% or less of an average cross-sectional grain size of the surface opposite it.  This is patentably indistinct of claim 3 of the ‘539 application which recites an electrolytic prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 6 recites a TOC concentration overlapping claim 4 of the ‘539 application.  Instant claims 8-10 recite overlapping tensile strengths, elongations, and thicknesses of claims 5-7 of the ‘539 application, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5 and 7 recite the limitation "the press" in lines 2 and 1 of each claim, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite any press and therefore it is unclear as to what press the claims are referencing.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (WO 2015/069075 using US 2106/0260981 as an English language equivalent).
Considering claims 1-3, Lee teaches an electrodeposited copper foil for use in a lithium ion secondary battery (abstract).  The foil is formed by plating using a rotating titanium drum or titanium plate (Paragraph 89) in a bath at 30-60 ˚C (Paragraph 84), with a current density of 20-500 or 30-40 A/dm2 (Paragraph 85).  The plating solution contains additives A-D (Paragraph 73) where the additives comprise organic materials (Paragraphs 80-83).  A specific example is taught of a foil formed at 45 ˚C and 35 A/dm2 and a bath comprising copper sulfate, diethyl urea, 3-mercapto-1-propane sulfonic acid, polyethylene glycol, and/or 3-(benzothiazolyl-2-mercapto)-propyl-sulfonic acid sodium 
While not specifically teaching the claimed average cross-sectional grain sizes and difference thereof, the conditions disclosed by Lee are substantially identical to the bath and plating conditions of 30-150 A/dm2 and 30-70 ˚C disclosed in paragraph 22 of the originally filed specification which applicant indicates as forming the claimed copper foil.  
As such, the foil disclosed by Lee is considered to anticipate and/or render obvious the instant copper foil as Lee teaches a substantially identical copper foil formed by a substantially identical process as that which applicant claims and discloses as forming the claimed copper foil and one would reasonably expect the foil of Lee to possess the claimed cross-sectional grain sizes and difference thereof as substantially identical materials treated in a substantially identical process are expected to behave in the same manner, absent an objective showing.  See MPEP 2112.
Further, the claimed limitation of “produced from a plating…” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed copper foil.  See MPEP 2113.
Considering claim 6
 Considering claims 8-10, Lee teaches where the foil has a tensile strength of 40-70 kgf/mm2 (Paragraph 55), an elongation of 2-15% (Paragraph 58), and a thickness of 2-10 microns (Paragraph 68).  See MPEP 2131.03 and 2144.05.

Claim Rejections - 35 USC § 103
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/069075 using US 2106/0260981 as an English language equivalent) as applied to claim 1 above further in view of Chou et al. (US 9,287,566).
Considering claims 4-5, the teachings of Lee as applied to claim 1 are outlined above.  Lee teaches where the copper foil is used a negative electrode current collector of a secondary battery (Paragraph 72), but does not teach the claimed coating or pressing.
In a related field of endeavor, Chou teaches anti-curl copper foils (abstract) used in negative electrodes of secondary batteries (Column 3 lines 43-58).  The copper foil comprises a foil and a carbonaceous layer (i.e. a negative electrode active material) which is optionally pressed (Column 4 lines 33-37).  The foil is taught to be formed from a bath containing organic carbon (Column 5 lines 20-32) and coated with the carbon material and then pressed at 5,000 kg pressure (Column 5 line 66 – Column 6 line 13).   
As both Lee and Chou are directed to copper foils for secondary batteries, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the foil of Lee with the carbonaceous coating taught by Chou as this is considered to be a conventionally known combination of materials known to be used in 
Considering claim 7, Chou teaches where the pressing at 5,000 kg pressure (Column 5 line 66 – Column 6 line 13).  See MPEP 2144.05.  Further, due to indefiniteness as outlined above and as “strength of the press…” is considered to be a product-by-process limitation, modified Lee is considered to meet this limitation, absent an objective showing.  See MPEP 2113.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nitao (JP2004-241427 – translation provided in parent application).
Considering claims 1-3, Nitao teaches electrolytic copper foils for the manufacturing of wiring boards (abstract).  The foil disclosed by Nitao is considered “for a secondary battery” as this limitation occurs in the preamble of the claim, lacks sufficient structure, and is therefore considered an intended use of the claimed foil.  See MPEP 2111.02.  The foil is taught to have a drum side having an average crystal size of 0.7 microns or less an opposite matte side with an average crystal size of 1 micron (p.3, 1st
The foil disclosed by Nitao is considered to render obvious the instantly claimed electrolytic copper foil as Nitao teaches where conventionally known copper foils with differences in average grain sizes are conventionally known to be used for wiring boards and one would have had a reasonable expectation of success.  The difference in average crystal size disclosed by Nitao overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  
Further, the claimed limitation of “produced from a plating…” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed copper foil.  See MPEP 2113.
Considering claim 10, Nitao teaches where foil has a thickness of 5-35 microns (p.4, 1st full paragraph).  See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zeiger et al. (US 2019/0002358) teaches a copper layer with grain size differential substantially similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784